Order affirmed, without costs of this appeal to any party. Memorandum: On the record before us, without the aid of the oral explanation of the parties, we are unable to determine whether plaintiff’s account is or is not correct but we affirm the order in the interest of justice. All concur. (The order grants defendants’ motion for a new trial on the ground of newly-discovered evidence in an action to recover for services performed.) Present — Crosby, P. J., Taylor, Dowling, Harris and McCurn, JJ.